Exhibit 10.38

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), made this 1st day of January, 2011
(“Effective Date”) is entered into by Idera Pharmaceuticals, Inc., a Delaware
corporation with its principal place of business at 167 Sidney Street,
Cambridge, MA 02139 (the “Company”), and Karr Pharma Consulting, LLC, having a
place of business located at 707 Dominion Drive, St. Louis, Missouri 63131 (the
“Consultant”). Company and Consultant may be referred to herein individually as
a “Party” and collectively as the “Parties.”

INTRODUCTION

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain Services, as defined below, for the Company. In
consideration of the mutual covenants and promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties agree as follows:

1.        Services. The Consultant agrees to perform such consulting, advisory
and related services to and for the Company as may be reasonably requested from
time to time by the Company (“Service”). Such Services shall be performed at
such location, on such days, and at such times as may be reasonably agreed by
the Company and the Consultant. Such Services, if any, shall be performed on an
as needed basis.

2.        Term. This Agreement shall commence on the Effective Date and shall
continue until December 31, 2011 (such period, as it may be extended, being
referred to as the “Consultation Period”), unless sooner terminated in
accordance with the provisions of Section 4.

3.        Compensation.

3.1        Consulting Fees. The Consultant shall be entitled to $375 per hour,
not to exceed $3,000 per day, of Service actually performed by the Consultant
hereunder. The Consultant shall submit to the Company monthly statements, in a
form satisfactory to the Company, detailing Services performed for the Company
in the previous month. The Company shall pay to the Consultant consulting fees
with respect to all Services actually performed and invoiced within 30 days
after Company’s receipt of each monthly invoice.

3.2        Reimbursement of Expenses. The Company shall reimburse the Consultant
for all reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his Services under this
Agreement. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant amounts shown on
each such statement within 30 days after Company’s receipt thereof.
Notwithstanding the foregoing, the Consultant shall not incur total expenses in
excess of $ 1,000 per month without the prior written approval of the Company.



--------------------------------------------------------------------------------

3.3        Benefits. The Consultant shall not be entitled to any benefits,
coverages or privileges made available to employees of the Company, including,
without limitation, social security, unemployment, medical or pension payments.

4.        Termination. Each of the Company and the Consultant may terminate the
Consultation Period upon 30 days’ prior written notice to the other Party. In
the event of such termination, the Consultant shall be entitled to payment for
Services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 3.2. Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Consultant breaches or threatens to breach any provision of this Agreement
or Section 7, 8 or 9 of the Employment Agreement (as defined below).

5.        Cooperation. The Consultant shall use his best efforts in the
performance of his obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform his obligations hereunder. The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company concerning the safety of
persons and property.

6.        Employment Agreements.

(a) The Company and the Consultant acknowledge and agree that this Consulting
Agreement shall take effect immediately following the effectiveness of the
Consultant’s resignation as an officer and employee of the Company and the
termination of the Employment Period (as defined in the Employment Agreement
dated as of December 5, 2005 between the Company and the Consultant (the
“Employment Agreement”)).

(b) The Consultant hereby agrees that during the Consulting Period he shall
continue to be bound by and subject to the provisions of Sections 7, 8 and 9 of
the Employment Agreement, as if he continued to be an employee of the Company
during the Consultation Period and that references in such Sections to the
termination or cessation of employment shall be deemed to mean the termination
or cessation of the Consultation Period hereunder. For example, as a result of
this Section 6(b), the Consultant shall be subject to and bound by the
non-competition and non-solicitation obligations set forth in Section 8 of the
Employment Agreement during the Consultation Period and for a period of one year
after the termination or cessation of the Consultation Period for any reason.

7.        Independent Contractor Status. The Consultant shall perform all
Services under this Agreement as an “independent contractor” and not as an
employee or agent of the Company. The Consultant is not authorized to assume or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of, the Company or to bind the Company in any manner.

8.        Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other Party at the address shown above, or at
such other address or addresses as either Party shall designate to the other in
accordance with this Section 8.

 

2



--------------------------------------------------------------------------------

9.        Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

10.        Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

11.        Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.

12.        Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.

13.        Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, both Parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Consultant are personal and shall not be assigned by him.

14.        Miscellaneous.

14.1        No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

14.2        The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

14.3        In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

IDERA PHARMACEUTICALS, INC.     KARR PHARMA CONSULTING, LLC By:  

/s / Louis J. Arcudi

    By:  

/s/ Robert W. Karr

Louis J. Arcudi, III     Robert W. Karr, M.D. Chief Financial Officer      
Date: 31 Jan 2011     Date: 1-24-11

 

3